PER CURIAM.
Kathy Riley appeals the district court’s order granting summary judgment and dismissing her state privacy act and Family and Medical Leave Act (FMLA) claims. 29 U.S.C.A. §§ 2601-2654 (West 1999). We have reviewed the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Riley v. Beverage Air, No. CA-00-2267-8-24 (D.S.C. Nov. 28, 2001). *991We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.